Opinion of the Court
DARDEN, Judge:
After negotiating a pretrial agreement, the appellant pleaded guilty to sodomy and assault with intent to commit rape. His sentence, imposed by a military judge, now consists of a dishonorable discharge, total forfeitures, reduction in grade, and two years’ confinement at hard labor, the convening authority having reduced the confinement by one year. The question to be decided concerns the providence of Luebs’s guilty plea.
In deciding this issue at the trial level, the military judge first considered a stipulation of fact introduced as a prosecution exhibit. Without giving the details of the exhibit we note that *476it abundantly establishes the offenses of sodomy and assault with intent to commit rape.
The interrogation of the appellant concerning the plea began with inquires about his age, education, and experience. He stated that he could read, write, and understand English “enough to get me by.” He acknowledged that he had understood and had signed his offer to plead guilty, with full awareness that such a plea waived important specified rights. The trial judge explained the elements of each offense and provided a definition of terms that he thought needed an explanation. Luebs responded that he understood the elements of the crimes charged and admitted that when the elements were considered together they “correctly describe” what he had done.
When asked if he recalled the events of the night when the offenses occurred, the appellant replied, “No, sir, I don’t, but from what people have told me I know I did it.” He attributed his lack of memory to excessive drinking, saying he had drunk at least “[a] fifth.”
The appellant attempted to explain what happened, but apparently he relied on the stipulation of fact rather than his independent recollection. Nevertheless, he believed the stipulation was accurate. He stated he had looked at the written statements of witnesses, he understood that intoxication is a possible defense to the assault charge that requires a specific intent, and he had discussed the ' situation with trial defense counsel. Though he could not remember, he believed that he was guilty as charged because of the “evidence that they have against me here.” He informed the military judge that he was satisfied with counsel and with the advice his counsel gave him, and that he was pleading guilty voluntarily. The military judge accepted the plea after the appellant persisted with it. We consider his acceptance to be correct. United States v Butler, 20 USCMA 247, 43 CMR 87 (1971).
In Butler, the guilty plea was to assault with intent to commit murder. The Army Court of Military Review affirmed only assault with intent to commit voluntary manslaughter. The accused in that case could not “ ‘remember’ ” what he had done but was nonetheless “ ‘convinced’ ” of his guilt. A stipulation of fact contained nothing inconsistent with his plea. Despite his lack of recall, Butler persisted in pleading guilty. In deciding against Butler the same issue the instant case presents, we agreed that while “[a] plea of guilty that is inconsistent with the acknowledged facts should not be accepted,” a person’s inability to remember misconduct constituting the offense charged “does not, by itself, negate the existence of any essential element of the offense.” United States v Butler, supra, at page 248. The Butler opinion also noted that:
“. . . Even a personal belief by an unremembering accused, that he did not commit the offense, does not preclude him from entering a plea of guilty because he is convinced that the strength of the Government’s case against him is such as to make assertion of his right to trial an empty gesture. North Carolina v Alford, decided by the Supreme Court of the United States on November 23, 1970, 39 U. S. Law Week 4001; United States v Hollins, 17 USCMA 542, 38 CMR 340 (1968); cf. United States v Holladay, 16 USCMA 373, 36 CMR 529 (1966).” [20 USCMA, at page 248.]
As was true with Butler, this appellant was fully advised of his rights by the military judge. The appellant’s responses acknowledge his understanding. The stipulation of fact contains nothing inconsistent with the plea, and Luebs was satisfied that it accurately presented pertinent facts. Statements that are part of the Article 32 investigation support such a conclusion. If it does not present information inconsistent with his plea, an appellant’s statement is a factual basis for a guilty plea under United States v Care, 18 USCMA 535, 40 CMR *477247 (1969), where, despite his inability to remember, he had assured himself the available evidence would prove his guilt. Accordingly, we find the appellant’s plea of guilty provident and affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.